Detailed Office Action
	The communication dated 2/3/2022 has been entered and fully considered.
	Claims 1, 4-6, 8-11 have been amended.  Claims 3, 7,12, and 13 have been canceled.  Claims 1, 2, 4-6, 8-11, and 14 are pending with claim 14 withdrawn from consideration.
Response to Arguments
In light of amendment the 112(b) rejections have been withdrawn, however, the applicant’s amendment adds new issues which have been rejected below.
In light of cancellation the 112(b) rejection to claim 3 has been withdrawn.
In light of amendment the art rejections towards DOBSON have been withdrawn.
In light of amendment the rejection to OTTONELLO have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, and 8-11rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
In claim 1 line 16 the applicant claims “a pH value of between 4.7 and 5.3”.  The applicant doesn’t specifically claim what has a pH of 4.7 to 5.3.  For the purpose of examination the Examiner interprets the claim as the pH of “the diluted biomass”.
	In claim 1 line 16 the applicant claims “wherein the filtrate supports an increase to a pH value between 4.7 and 5.3”.  It is unclear if the use of the word “supports” means that the diluted biomass need not actually reach the claimed pH.  That is would a method that performs all the claimed features but not achieve the pH infringe?  For purpose of examination the Examiner treats the limitation as an actual pH that must be reached and suggests the language “wherein of the diluted biomass is adjusted to between 4.7 and 5.3”
In claim 1 line 16 it is not clear if the pH refers to both (a) and (b) or only (b).  For the purpose of examination the Examiner interprets it as referring to (a) and (b) since both form a diluted biomass.
In claim 1 the final paragraph the applicant claims treating discharged biomass with an enzyme.  Then the claim states that the enzyme treatment can either be before dilution of the discharged biomass or during dilution of the discharged biomass.  In the previous paragraph dilution can be before discharging or after discharging “to form a diluted biomass”.  Does the enzyme limitation only apply to the dilution occurring after discharging (option b)?  Because if it is before discharging then the biomass is not discharged biomass?
The applicant’s claims seem to mix when the material is called discharged and when the material is called diluted.  It may be easier to split claim 1 into two claims one with option (a) and one with option (b) so that the naming conventions can make sense.  Otherwise sometimes the material discharged from the prehydrolysis reactor is called “discharged biomass” and sometimes it is called “diluted biomass”.  
Claim 1 recites the limitation "the biomass" in line 5 and 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the biomass" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This should be “the thermally treated biomass”
Claim 5 recites the limitation "the biomass" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This should be “the thermally treated biomass”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748